DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 16 an inkjet printing method for manufacturing decorative laminate panels, the method comprising: 
 	providing an inkjet printer with a print job including at least one decorative pattern and an identification code assigned to the at least one decorative pattern, the identification code being directly or indirectly associated with a customer or a delivery address; and 
 	printing the at least one decorative pattern and the identification code with color pigmented inkjet inks on a substrate web, 
 	wherein the identification code is concealed in the at least one decorative pattern with a steganographic technique; and wherein 
 	(i) the substrate web includes a paper substrate and the color pigmented inkjet inks are aqueous pigmented inkjet inks printed on the substrate web before the substrate web is impregnated with a thermosetting resin; or 
 	(ii) the color pigmented inkjet inks are UV curable inkjet inks and the substrate web includes a thermoplastic substrate including a material selected from the group consisting of polyvinylchloride, polypropylene, polyethylene, polyethylene-terephthalate, and a thermoplastic polyurethane.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 29 with a set of decorative laminate panels comprising: 
 	a decorative laminate panel including an identification code located in a decorative pattern covered by a protective layer; wherein 
 	the decorative pattern and the identification code are inkjet printed with the same color pigmented inkjet inks; 
 	the identification code is concealed in the decorative pattern with a steganographic technique; 
 	the identification code is directly or indirectly associated with a customer or a delivery address; and 
 	the decorative laminate panel is selected from the group consisting of a floor panel, a furniture panel, a ceiling panel, and a wall panel.

4.	European Patent application publication number 2 865 527 to De Mondt et al., disclosed a similar invention (see office action mailed on 06/06/2022). Unlike in the instant application, De Mondt et al. are silent about “the identification code being directly or indirectly associated with a customer or a delivery address; and printing the at least one decorative pattern and the identification code with color pigmented inkjet inks on a substrate web, wherein the identification code is concealed in the at least one decorative pattern with a steganographic technique; and (i) the substrate web includes a paper substrate and the color pigmented inkjet inks are aqueous pigmented inkjet inks printed on the substrate web before the substrate web is impregnated with a thermosetting resin” as disclosed in independent claim 16.
 	De Mondt et al. are also silent about “the decorative pattern and the identification code are inkjet printed with the same color pigmented inkjet inks; the identification code is concealed in the decorative pattern with a steganographic technique; the identification code is directly or indirectly associated with a customer or a delivery address; and the decorative laminate panel is selected from the group consisting of a floor panel, a furniture panel, a ceiling panel, and a wall panel” as disclosed in independent claim 29.

5.	Japanese Patent application publication number 2005-525254 to Jones also disclosed a similar invention (see office action mailed on 06/06/2022). Unlike in the instant application, Jones is also silent about “the identification code being directly or indirectly associated with a customer or a delivery address; and printing the at least one decorative pattern and the identification code with color pigmented inkjet inks on a substrate web, wherein the identification code is concealed in the at least one decorative pattern with a steganographic technique; and (i) the substrate web includes a paper substrate and the color pigmented inkjet inks are aqueous pigmented inkjet inks printed on the substrate web before the substrate web is impregnated with a thermosetting resin” as disclosed in independent claim 16.
 	Jones is also silent about “the decorative pattern and the identification code are inkjet printed with the same color pigmented inkjet inks; the identification code is concealed in the decorative pattern with a steganographic technique; the identification code is directly or indirectly associated with a customer or a delivery address; and the decorative laminate panel is selected from the group consisting of a floor panel, a furniture panel, a ceiling panel, and a wall panel” as disclosed in independent claim 29.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853